EXHIBIT 10.29

ZIONS BANCORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

STANDARD DIRECTORS STOCK OPTION AWARD AGREEMENT

This Directors Stock Option Award Agreement (this “Agreement”) is made and
entered into as of the date set forth on Exhibit A (the “Grant Date”) by and
between Zions Bancorporation, a Utah corporation (the “Company”), and the person
named on Exhibit A (the “Grantee”) pursuant to the Company’s 2005 Stock Option
and Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. Pursuant and subject to the Plan and this Agreement,
the Company hereby grants to the Grantee the right and option (an “Option”) to
purchase all or any part of the aggregate number of shares of the Company’s
Common Stock (the “Common Stock”) set forth on Exhibit A at the purchase price
per share set forth on Exhibit A (the “Option Exercise Price”).

2. Term of Option. This Option shall expire on the date set forth on Exhibit A
(the “Expiration Date”) and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is earlier
terminated in accordance with the provisions of the Plan or Section 4 of this
Agreement.

3. Vesting. Except as otherwise provided herein, this Option shall vest as set
forth on Exhibit A and shall be exercisable only to the extent it has vested.
This Option shall cease to vest upon Grantee’s Termination of Employment and may
be exercised after Grantee’s date of termination only as set forth in the Plan
or in Section 4 of this Agreement.

4. Termination of Employment.

4.1 Termination of Employment by Grantee for any Reason or By the Company for
Cause. Except to the extent otherwise provided in Sections 4.2 through 4.5
below, this Option, whether or not vested and to the extent not therefore
exercised, shall terminate immediately upon (i) the Grantee’s Termination of
Employment at Grantee’s election for any reason or (ii) Grantee’s Termination of
Employment by the Company for Cause.

4.2 At election of Company or a Related Entity. Upon the Termination of
Employment of a Grantee at the election of the Company or a Related Entity
(other than in circumstances governed by Section 4.1 above or Section 4.3
through 4.5 Grantee below) the Grantee may exercise this Option on the following
terms and conditions: (i) exercise may be made only to the extent that the
Grantee was entitled to exercise this Option on the date of the Termination of
Employment; and (ii) exercise must occur within three (3) months after the
Termination of Employment but in no event after the Expiration Date.



--------------------------------------------------------------------------------

4.3 Retirement. Upon the Termination of Employment of Grantee by reason of the
Grantee’s Retirement, Grantee may exercise this Option on the following terms
and conditions: (i) exercise may be made only to the extent that Grantee was
entitled to exercise this Option on the date of Retirement; (ii) exercise must
occur within three (3) years after Retirement but in no event after the
Expiration Date; and (iii) notwithstanding clause (ii) above, the option or
right shall terminate on the date Grantee begins or agrees to begin employment
with another company that is in the financial services industry unless such
employment is specifically approved by the Committee.

4.4 Disability. Upon the Termination of Employment of Grantee by reason of
Disability, Grantee may exercise this Option on the following terms and
conditions: (i) exercise may be made only to the extent that Grantee was
entitled to exercise this Option on the date of Termination of Employment; and
(ii) exercise must occur within six (6) months after the Termination of
Employment but in no event after the Expiration Date.

4.5 Death. If Grantee dies during the period in which this Option is
exercisable, whether pursuant to its terms or pursuant to Section 4.2 through
4.4 above, this Option shall be exercisable on the following terms and
conditions: (i) exercise may be made only to the extent that Grantee was
entitled to exercise this Option on the date of death; and (ii) exercise must
occur within six (6) months after the date of the Grantee’s death. Any such
exercise of this Option following Grantee’s death shall be made only by
Grantee’s executor (or administrator) or only by the recipient of such specific
disposition. If Grantee’s executor (or administrator) or the recipient of a
specific disposition under Grantee’s will shall be entitled to exercise this
Option pursuant to the preceding sentence, such executor (or administrator) or
recipient shall be bound by all the terms and conditions of the Plan and this
Agreement which would have applied to the Grantee.

5. Manner of Exercise.

5.1 Stock Option Exercise Agreement. To exercise this Option, Grantee (or in the
case of exercise after Grantee’s death, Grantee’s executor, administrator or
recipient of a specific disposition) must deliver to the Company an executed
stock option exercise agreement in such form as may be required by the Company
from time to time (the “Exercise Agreement”), which shall set forth, among other
things, Grantee’s election to exercise this Option, the number of shares being
purchased, any restrictions imposed on the shares of Common Stock and any
representations, warranties and agreements regarding Grantee’s investment intent
and access to information as may be required by the Company to comply with
applicable securities laws. If someone other than Grantee exercises this Option,
then such person must submit documentation reasonably acceptable to the Company
that such person has the right to exercise this Option.

5.2 Payment. The Exercise Agreement shall be accompanied by full payment for the
shares of Common Stock being purchased (the “Exercise Price”). Such payment
shall be made (i) in cash (by check), (ii) by delivery of shares of Common Stock
(which, if acquired pursuant to the exercise of a stock option or under an Award

 

-2-



--------------------------------------------------------------------------------

made under the Plan or any other compensatory plan of the Company, were acquired
at least six (6) months prior to the option exercise date) having a Fair Market
Value (determined as of the exercise date) equal to all or part of the exercise
price and cash for any remaining portion of the exercise price or (iii) to the
extent permitted by law, by such other method as the Committee may from time to
time prescribe, including a cashless exercise procedure through a broker-dealer.
Any shares of Common stock delivered in payment of the Exercise Price shall be
fully paid and free and clear of all liens, claims, encumbrances and security
interests.

5.3 Tax Withholding. Prior to the issuance of the shares of Common Stock upon
exercise of this Option, Grantee must pay, or otherwise provide for to the
satisfaction of the Company, any applicable federal or state withholding
obligations of the Company.

5.4 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Committee, with
all applicable federal and state securities laws, as they are in effect on the
date of exercise. This Option may not be exercised as to fewer than 100 shares
of Common Stock unless it is exercised as to all shares as to which this Option
is then exercisable.

5.5 Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the exercise of this Option and delivery of shares
pursuant to such exercise as the Committee may determine, including the use of
specified broker-dealers and the manner in which Grantee shall satisfy tax
withholding obligations with respect to such shares.

5.6 Issuance of Shares. As promptly as is practicable after the receipt of the
Exercise Agreement, in form and substance satisfactory to the Company, payment
of the Exercise Price and satisfaction of Sections 5.3 through 5.5 above, the
Company shall issue the shares of Common Stock registered in the name of
Grantee, Grantee’s authorized assignee, or Grantee’s legal representative. The
Company may postpone such delivery until it receives satisfactory proof that the
issuance of such shares will not violate any of the provisions of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, any
rules or regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. Grantee understands that
the Company is under no obligation to register or qualify the shares of Common
Stock with the SEC, any state securities commission or any stock exchange to
effect such compliance. Even if the shares of Common Stock are registered with
the SEC, because Grantee is deemed to be an insider under the rules of the SEC,
shares issued upon exercise of this Option will still bear such restrictive
legends as the Company and the Company’s counsel deem necessary or advisable
under applicable law, including a legend substantially in the following form:

No sale, pledge, gift hypothecation or other transfer of this certificate or the
securities represented hereby, or any interest therein, shall be valid or
effective unless a Registration Statement under the Securities Act of 1933 is in
effect as to

 

-3-



--------------------------------------------------------------------------------

such transfer, and the securities represented herby have been duly qualified for
sale under applicable state securities laws, or in the opinion of counsel to the
Company such registration and qualification is unnecessary in order for such
transfer to comply with the Securities Act of 1933, as amended, and applicable
state securities laws.

6. Right of Offset. The Company shall have the right to offset against the
obligation to deliver shares of Common Stock in respect of any exercise of this
Option, any outstanding amounts then owed by Grantee to the Company.

7. Nontransferability of Option. This Option shall not be assignable or
transferable by Grantee other than by will or by the laws of descent and
distribution, and shall be exercisable during the life of the Grantee only by
the Grantee or the Grantee’s legal representative and any such attempted
assignment, transfer or exercise in contravention of this Section 7 shall be
void.

8. Privileges of Stock Ownership. Grantee shall not have any of the rights of a
stockholder of the Company with respect to any shares of Common Stock subject to
the issuance of such shares to Grantee. Except as otherwise provided in
Section 1.6(c) of the Plan, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such shares are issued.

9. No Right to Retain Status as Director. Nothing contained in this Agreement
shall confer upon Grantee any right to continue as a director of the Company or
any of its subsidiaries.

10. Non-Qualified Options. It is intended that this Option shall be treated as a
non-qualified option under the Code.

11. Change in Control. Subject to the terms of the Plan, Grantee shall be
entitled to the benefits of Section 3.7 of the Plan with respect to this Option.

12. Entire Agreement. This Option is granted pursuant to the Plan and this
Option and Agreement are subject to the terms and conditions of the Plan. The
Plan is incorporated herein by reference. This Agreement, the Plan, and such
other documents as may be executed in connection with the exercise of this
Option constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
and agreements with respect to such subject matter. Any action taken or decision
made by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement shall lie within its
sole and absolute discretion, as the case may be, and shall be final, conclusive
and binding on the Grantee and all persons claiming under or through the
Grantee.

13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice

 

-4-



--------------------------------------------------------------------------------

required to be given or delivered to Grantee shall be in writing and addressed
to Grantee at the address indicated below or to such other address as such party
may designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement and the Plan shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

 

ZIONS BANCORPORATION By:  

 

 

-6-



--------------------------------------------------------------------------------

Exhibit A

 

Grant Date:  

 

   Name of Grantee:  

 

   Number of Option Shares:  

 

   Option Exercise Price:  

 

   Expiration Date:  

 

  

Vesting Schedule: The right of Grantee to purchase the aggregate number of
shares of Common Stock covered by the Option shall vest as follows:

 

-7-



--------------------------------------------------------------------------------

ZIONS BANCORPORATION

2005 STOCK OPTION EXERCISE AGREEMENT

If you are exercising your option through a broker-dealer you do not need to
fill out this form but must complete forms provided by the broker-dealer and
acceptable to the Company in its sole discretion.

I hereby elect to purchase the number of shares of Common Stock of Zions
Bancorporation (the “Company”) as set forth below:

 

Grantee:  

 

    Number of Shares To Be Purchased:  

 

Social Security Number:  

 

    Purchase Price per Share:  

 

Share Delivery Instructions:  

 

    Aggregate Purchase Price:  

 

 

    Date of Grant:  

 

 

    Phone Number:  

 

Type of Option:    ¨  Incentive Stock Option     ¨  Nonqualified Stock Option

Please issue the new stock certificate(s) representing the option shares in my
name and                                          (co-owner, if desired) as
[            ] joint tenants or [            ] tenants in common (initial one).

Delivery of Purchase Price. Grantee hereby delivers to the Company the Exercise
Price, to the extent permitted in the Stock Option Award Agreement between the
Company and Grantee as follows (check as applicable and complete):

 

¨ Cash Exercise: by check* in the amount of $            ;

 

¨ Stock Swap: by delivery of                      fully-paid, nonassessable and
vested shares of the Common Stock of the Company owned by Grantee for at least
six (6) months prior to the date hereof and a check* in the amount of
$             to cover the fractional share amount due.

Payment of Withholding Tax (Non-Qualified options only).

 

¨ Grantee hereby delivers to the Company a check* in the amount of $            
necessary to satisfy any withholding tax obligations of the Company.

 

Date:  

 

    Signature of Grantee  

 

 

* Checks should be made payable to Zions Bancorporation

[FOR COMPANY USE ONLY]

Received on                     . The closing Price for the stock on this day
was $             per share.

Return form to Jennifer Jolley, interoffice: UT KC11-0669, mail: One South Main
Street, Suite 1134, Salt Lake City, UT 84111